Citation Nr: 0413180	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), also claimed as a nervous condition.

2.  Entitlement to service connection for a skin condition.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied 
service connection for PTSD and a skin condition.  

The record indicates that the veteran was notified of the 
videoconference hearing scheduled for April 2004 before an 
acting Veterans Law Judge of the Board, but failed to appear 
for the hearing.


REMAND

PTSD Claim

Service connection for PTSD requires a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); a link between current 
symptoms and an in-service stressor as shown by medical 
evidence; and credible supporting evidence that the claimed 
stressor had occurred.  38 C.F.R. § 3.304(f) (2003); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).  Further, under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of a combat 
event are to be presumed if consistent with the time, place 
and circumstances of such service, notwithstanding the fact 
that there is no official record of such an event or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See 38 C.F.R. 
§ 3.304(d) and (f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the U. 
S. Court of Appeals for the Federal Circuit interpreted 38 
U.S.C.A. § 1154(b) to mean that Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, but lightens 
the veteran's burden to establish service connection based 
upon combat service.  Notwithstanding Collette, however, a 
combat veteran still must provide evidence of a nexus between 
the combat stressor and the claimed disability.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Wade v. West, 11 
Vet. App. 302 (1998).  The Board further notes that Congress 
specifically has limited entitlement to service connection 
for a disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
2002).  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection even if in-service occurrence of an incident 
alleged under 38 U.S.C.A. §1154(b) is presumed.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

A review of the record below indicates that the veteran is 
the recipient of the National Defense Service Medal, Vietnam 
Campaign Medal, Vietnam Service Medal, Combat Infantryman 
Badge, and Good Conduct Service Medal.  The veteran has 
stated that he served in combat in Vietnam as an infantryman, 
and has combat stressors as a result of such service.  See 
veteran's statement received in July 2002.  

There is no record of a diagnosis of PTSD or other 
psychiatric disorder.  The record also contains no evidence 
that an attempt was made to obtain any specific information 
about in-service or combat stressors that could be pertinent 
to the claim.  Nor is there evidence of a VA medical 
examination specific to the issue.  Accordingly, the Board 
finds that further evidentiary development is warranted in 
this regard.  The Board notes that, while this remand order 
is directed to the RO, the veteran also has a responsibility 
to cooperate with VA's efforts to help him develop his claim 
and to ultimately substantiate his claim with necessary 
evidence, as the failure to do so may result in a denial of 
his claim.  This responsibility includes the provision of 
sufficiently detailed information about the claimed 
stressors, to the extent that he is able.   

Skin Condition Claim

The record indicates that the veteran filed a timely notice 
of disagreement clearly and specifically responsive to the 
September 2002 rating decision, and stated that he disagreed 
with the RO's denial of both PTSD and skin condition claims.  
The RO issued a Statement of the Case (SOC) in August 2003, 
which addressed only the PTSD claim.  In his appeal to the 
Board (VA Form 9), the veteran again indicated his intention 
to appeal the denial of both PTSD and skin condition claims.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to an SOC on the issues on appeal.  The RO's failure 
to issue an SOC is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1998).      

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

1.  Contact the veteran and request that 
he provide further detailed information 
about alleged combat stressors.  

2.  Schedule the veteran for a VA medical 
examination to be conducted by a 
qualified mental health professional to 
determine (a) whether the veteran has 
PTSD and/or other psychiatric 
disorder(s), if any; and (b) if so, 
whether there is, at least as likely as 
not, an etiological relationship between 
active duty and PTSD or such other 
disorder(s).  The veteran's claims folder 
should be made available to the VA 
medical examiner.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.  

3.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted for PTSD (or other psychiatric 
disorder).  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran a Supplemental 
Statement of the Case (SSOC) as to the 
PTSD claim and give him an appropriate 
amount of time to respond to it.  



4.  Issue a Statement of the Case (SOC) 
specific to the skin condition claim.  
The veteran must then be given an 
appropriate amount of time to perfect an 
appeal to the Board is he so chooses.    

5.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with both 
notification and assistance requirements 
of the VCAA, as amended, VA regulations 
implementing VCAA, and applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
particular, all notification requirements 
specified in 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) must be met.     

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




